Citation Nr: 0210307	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant served on active duty from December 1946 to 
December 1949.  This matter comes before the Board of 
Veterans' Appeals (Board) from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  In July 2000, 
the Board remanded the claim for additional evidentiary 
development.  


FINDING OF FACT

The additional evidence concerning hearing loss, received 
into the record after March 1997, is not new, probative, and 
material, as it does not bear directly and substantially on 
the specific matter at hand.  


CONCLUSION OF LAW

The appellant has not submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not the subject of 
a final decision by VA as of that date.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  

There is no issue as to whether the veteran's claim to reopen 
is substantially complete.  38 U.S.C.A. §5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant filed the 
appropriate form seeking to establish entitlement to service 
connected compensation for hearing loss and tinnitus in July 
and December 1995.  Accordingly, when he submitted a 
statement in April 1997 indicating his intention to reopen 
the claims, this informal claim did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2001).  
There is no issue as to providing the appropriate form or 
instructions for completing it.   

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In May 1997 
and July 1998 letters, the RO informed the appellant that he 
had to submit new and material evidence to reopen his 
previously denied claims.  The RO sent the appellant a 
November 1998 statement of the case and February 1999 and 
August 2001 supplemental statements of the case.  These 
documents together listed the evidence considered; the legal 
criteria for determining whether a claim can be reopened and, 
if so, whether service connection can be established; and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  The Board concludes 
from these actions that VA has informed the appellant of the 
type of information and evidence necessary to substantiate 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  

In his January 1999 substantive appeal, the appellant 
indicated that he had recently received treatment at the VA 
Medical Center (VAMC) in Little Rock, Arkansas.  In an April 
1999 statement, the appellant stated that he had received 
treatment from various VA treatment facilities, although he 
did not name them and referred to them as part of the record 
on appeal.  Following the Board's July 2000 remand, which 
directed that VA clinical records be associated with the 
claims file, the record includes extensive VA clinical 
records from the VAMC in Little Rock, the service personnel 
records, and private treatment records from the Dr. John Shea 
Clinic.  As for the service medical records, the National 
Personnel Records Center (NPRC), the repository for service 
medical records, indicated in March 1996 that the appellant's 
records were likely destroyed in a fire there in 1973.  VA 
has a heightened duty to assist where records have presumably 
been destroyed.  See generally Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); Dixon v. Derwinski, 3 Vet. App. 261 (1992); 
Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In response to RO 
letters in April and August 1996 asking for information 
regarding his service, the appellant completed a National 
Archives Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) and provided copies of what 
documents he had regarding his service.  He stated that he 
did not have possession of any service medical records.  The 
RO, as well as the appellant's congressional representatives, 
requested service medical records from NPRC, without success.  
Unfortunately, it must be presumed that the records were 
destroyed in the 1973 fire.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims, but 
only after a claim has been reopened.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
Nothing in the VCAA requires that a claim be reopened, unless 
new and material evidence is submitted.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  For the reasons discussed 
below, the claim will not be reopened, and thus the duty to 
assist does not extend to the scheduling of a VA examination.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Analysis

By March 1997 rating decision, the RO denied the appellant's 
claim of service connection for hearing loss.  The RO 
notified him of that decision in a March 1997 letter.  The 
rating decision became final at the expiration of the one-
year period following notice thereof, as the appellant did 
not file a notice of disagreement within that time period.  
38 C.F.R. §§ 3.104(a), 20.302(a) (2001).  Instead, the 
appellant filed a statement in April 1997, indicating that he 
wished to reopen his claim of service connection for hearing 
loss.  He did not refer to the March 1997 rating decision in 
this statement, express dissatisfaction with that action, or 
express a desire to contest the result of that action.  A 
notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, it must be in terms 
that can be reasonably construed as disagreement with a 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2001); see Gallegos v. Principi, 283 F.3d 1309, 
1315 (Fed. Cir. 2002) (notice of disagreement requires terms 
that can be reasonably construed as a desire for appellate 
review).  As the appellant did not express dissatisfaction or 
disagreement with the March 1997 rating decision, it cannot 
be termed a notice of disagreement, and instead must be 
interpreted as a request to reopen a claim.  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on other 
grounds Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 
2000).  

VA recently amended section 3.156(a) (see 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)).  The appellant's 
representative argues that this new version of the regulation 
is applicable to the claim.  However, this amended version 
was expressly made applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Therefore, the Board will adjudicate the claim in 
light of the prior version of section 3.156(a).  

The analysis required to adjudicate the applications to 
reopen the previously denied claim requires two steps.  VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened pursuant to 38 U.S.C.A. 
§ 5108.  If new and material evidence has been presented, 
then VA must evaluate the merits of the claim after ensuring 
that the duty to assist has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 
206.  

As for the first determination, whether the appellant has 
submitted new and material evidence, new evidence can be 
material if it provides a more complete picture of the 
circumstances surrounding the origin of an injury or 
disability, even if it is unlikely to convince VA to alter a 
previous decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998); Elkins, 12 Vet. App. at 214.  See Fossie v. West, 
12 Vet. App. 1, 4 (1998) (reopening required where new 
evidence bears directly or substantially on matter).  New and 
material evidence must be presented or secured since the time 
the claim was finally disallowed on any basis and need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans (Samuel) v. Brown, 9 Vet. 
App. 273, 285 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  The prior evidence of 
record is vitally important in determining whether evidence 
is new for purposes of deciding whether to reopen a claim.  
Id.  

At the time of the March 1997 rating decision, the record 
included service personnel records and service-related 
records submitted by the appellant, indicating that the 
appellant served in the Army as a generator operator.  At 
this time, the appellant maintained that his hearing loss was 
related to noise exposure he experienced as a generator 
operator.  The claims file also included VA clinical records 
from January to August 1995, which did not refer to hearing 
loss.  Private clinical records from the Dr. John Shea Clinic 
showed that in February 1975 the appellant underwent a 
surgical procedure to address otosclerosis of the left ear, 
and that in August 1977 he underwent a similar procedure to 
address otosclerosis of the right ear.  In both cases, the 
physicians noted good hearing gain.  The record included 
audiometric evaluations in January, March, and June 1975, in 
October 1976, in October 1977, and in October 1978, all of 
which showed bilateral hearing loss corresponding to that 
required for VA compensation.  See 38 C.F.R. § 3.385 (2001) 
("For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  The RO, in its March 
1997 rating decision, denied the claim because the evidence 
did not show a hearing loss during service.  The RO noted the 
absence of the service medical records and the post-service 
findings of otosclerosis.  

The evidence subsequent to March 1997 includes copies of the 
records from the Dr. John Shea Clinic, including the February 
1975 and August 1977 surgical procedures and the January, 
March, and June 1975, October 1976, October 1977, and October 
1978, audiometric evaluations showing a current hearing loss.  
These documents simply duplicate the records previously 
considered by the RO, and therefore are not new.  Records 
received from the Little Rock VA Medical Center (VAMC) in 
October 2000 are new, and include a December 1997 audiometric 
evaluation showing a current sensorineural hearing loss and a 
February 1998 clinical record noting the need for hearing 
aids.  Although the December 1997 examiner noted a history of 
gradual decreased hearing for many years, and the appellant's 
history of noise exposure during military service, he did not 
opine that there was a relationship between the current 
hearing loss and service.  The examiner also noted the 
treatment in the 1970s for otosclerosis, as well as similar 
treatment in the 1950s, without linking the current hearing 
loss to any etiology.  

This new evidence is not material, for it fails to address 
the presence of hearing loss in service and the relationship 
between the current hearing loss, as shown in the December 
1997 evaluation, and the appellant's service.  The Board must 
conclude that the appellant has not submitted new and 
material evidence since the RO last considered the appeal in 
the March 1997 rating decision.  For this reason, the Board 
denies the appellant's application to reopen the previously 
denied claim of service connection for hearing loss.  Because 
the evidence does not satisfy this jurisdictional test, the 
Board is precluded from addressing the merits of the claim.  
See Barnett, 83 F.3d at 1383.  


ORDER

New and material evidence having not been submitted, the 
previously denied claim of service connection for hearing 
loss is not reopened.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

